Phipps, Senior Appellate Judge.
In Jones v. State , 337 Ga. App. 687, 787 S.E.2d 330 (2016), this Court rejected appellant Randall Lee's arguments that the jury verdicts against him for bringing stolen property into the state and theft by conversion of that same property were mutually exclusive. Id. at 690, 787 S.E.2d 330. In Jones v. State , 302 Ga. 730, 808 S.E.2d 655 (2017), the Supreme Court of Georgia reversed our decision and concluded that "reversal of both verdicts is required." Id. at 733, 808 S.E.2d 655. We hereby adopt the decision of our Supreme Court as our own and reverse the trial court's denial of Jones's motion for new trial.
Judgment reversed.
Ellington, P.J., and Mercier, J., concur.